Citation Nr: 1023119	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board notes that the Veteran has withdrawn appeals for 
entitlement to service connection for a heart disability and 
chloracne and increased ratings for bilateral knee arthritis 
in a March 2010 document and withdrew appeals for entitlement 
to service connection for chloracne, degenerative disc 
disease of the lumbar and cervical spine and arthritis of the 
right shoulder in a December 2009 document.  Thus, the Board 
does not currently have jurisdiction over such claims.

REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The record reflects that the Veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his bilateral hearing loss disability in April 2007.  The 
examination report includes no assessment of the functional 
effects of the disability.  The U. S. Court of Appeals for 
Veterans Claims has held that, "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report." Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Therefore, the April 2007 examination 
report is not adequate for rating purposes.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).

The Board notes at the outset that the Veteran was assigned 
to the 308 Howitzer Battery of the 11th Marines, 1st Marine 
Division from September 1969 to September 1970 per his 
service personnel records.  The Veteran testified he was a 
heavy equipment operator at that time.
 
In the stressor statement received from the Veteran during 
June 2007, the Veteran supplied information about his claimed 
stressors.  He indicated that, among other things, during his 
first day in Vietnam (which would be during September 1969 
utilizing information from his service personnel records), 
enemy soldiers were shot and killed in front of him; in 1970, 
a friend of his was hit by a grenade and died; and while 
stationed at An Hoa, as well as Hill 52 & 55, his unit 
received artillery, rocket, rifle and machine gun fire.  
Additionally, the Veteran testified during his Travel Board 
hearing to the same stressors, further indicating that in 
July or August of 1970, a Marine in his unit was burning flak 
jackets, there was an explosion, and the Marine was killed.  
The Board concedes that the Veteran was in the aforementioned 
areas of Hill 52 & 55 subsequent to rocket attacks.  
Additionally, a two month or fewer time frames have been 
established for the stressors noted, and verification of some 
of the stressors should be attempted through official 
sources, such as through the U. S. Army and Joint Services 
Records Research Center (JSRRC).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records, to 
include any pertinent health treatment 
records from the Daytona VA healthcare 
system which have not already been 
associated with the claims file.

2.  The RO should attempt to verify 
through official sources the Veteran's  
stressors to include: enemy soldiers being 
shot and killed within the combat base at 
An Hoa during September 1969; and in 
July/August 1970, a Marine dying from an 
explosion while burning flak jackets.  

3.  Then, the Veteran should be scheduled 
for a VA examination to determine if he 
has PTSD as a result of the stressor(s).  
The claims folder must be made available 
to and reviewed by the examiner.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis should 
be identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the diagnostic 
criteria for PTSD.

4.  The Veteran should also be afforded a 
VA examination to determine the current 
degree of severity of his bilateral 
hearing loss.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes, 
to include an assessment of the functional 
effects of the disability on Veteran's 
ability to work and on his daily 
activities.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


